    Case 7:18-cv-10199-NSR Document 61 Filed 12/02/20 Page 1 of 7
                                                               USDCSDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC#:
                                                               DATE FILED: 12/2/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
ROSEMARIE KALL,

                          Plaintiff,
-against-
                                                                      7: 18-CV-10199-NSR
PEEKSKILL CITY SCHOOL DISTRICT,
ANDREW WEISMAN, WHITSONS FOOD CORP.,
SHAQUANA ENCARNACION, LYNN HOLLIMAN,
ROBIN ZIMMERMAN, RICK EMERY, and
ERIC KAPLAN,

                           Defendants.
-----------------------------------------------------------X

                       STIPULATION AND CONFIDENTIALITY ORDER

        IT IS HEREBY AGREED AND STIPULATED, by and among the parties, and subject to

further order of the Court, that:

        I.    · This Stipulation and Confidentiality Order shall govern the use and disclosure of all

information, documents or other tangible things produced in the course of discovery, all answers to

interrogatories, all answers to requests for admission, all responses to requests for production of

documents, and all deposition testimony and exhibits (the "Discovery Material") in this matter that

have been designated in good faith by a producing party as containing confidential, protected or

privileged information.

        2.       The designation of confidential information shall be made by placing or affixing on

the Discovery Material, in a manner which will not interfere with their legibility, the word

Confidential.

        3.      An attorney of record may designate Discovery Material that it produces as

Confidential if the attorney in good faith believes it to contain confidential, personal or sensitive
Case 7:18-cv-10199-NSR Document 61 Filed 12/02/20 Page 2 of 7
Case 7:18-cv-10199-NSR Document 61 Filed 12/02/20 Page 3 of 7
Case 7:18-cv-10199-NSR Document 61 Filed 12/02/20 Page 4 of 7
Case 7:18-cv-10199-NSR Document 61 Filed 12/02/20 Page 5 of 7
Case 7:18-cv-10199-NSR Document 61 Filed 12/02/20 Page 6 of 7
      Case 7:18-cv-10199-NSR Document 61 Filed 12/02/20 Page 7 of 7




                                                  SILVERMAN AND ASSOCIATES

By:
        Da'\! d Halsband, Esq.                    �c__
                                                  Gerald Smith,�
        Court Plaza South                         445 Hamilton Avenue, Suite 1102
        21 Main Street, East Wing, 3d FL          White Plains, New York 10601
        Hackensack, New Jersey 07601              T. 914-574-4510
        T. 201-487-6249                           F. 914.574.4515
        F. 201-487-3176                           E. gsmith@silvermanandassociatesny.com
        E. david@halsbandlaw.com                  Attorneys for Defendants Peekskill and
        Attorney for Plaintiff                    Zimmennan




           i�
        FRANKLIN, GRINGER & COHEN, P.C.


By      Jas� Y. Patel, Esq.
        666 Old Country Road, Ste. 202
        Garden City, New York 11530
        T. (516) 228-3131, ext. 208
        F. (516) 228-3136
        E.jpatel@franklingringer.com
        Attorneys for Defendants Whitsons, Kaplan, and Emery



SO ORDERED                                       Dated: December 2, 2020
                                                        White Plains, NY

Nelson S. Roman, U.S. District Judge




                                             7
